Case 2:16-cv-13655-MFL-EAS ECF No. 60 filed 08/18/20        PageID.1344    Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ARABIAN MOTORS GROUP W.L.L.,

      Plaintiff,                                    Case No. 16-cv-13655
                                                    Hon. Matthew F. Leitman
v.

FORD MOTOR COMPANY,

     Defendant.
__________________________________________________________________/

   ORDER (1) DENYING FORD MOTOR COMPANY’S MOTION TO
   DISMISS (ECF No. 55) IN PART AND TAKING MOTION UNDER
 ADVISEMENT IN PART AND (2) SETTING BRIEFING SCHEDULE FOR
                    SUPPLEMENTAL BRIEFS

      On May 18, 2020, Defendant Motor Company moved to dismiss this action

for lack of subject-matter jurisdiction. (See Mot., ECF No. 55.) In the alternative,

Ford sought a stay pursuant to the Federal Arbitration Act, 9 U.S.C. § 3. (See id.)

The Court held an on-the-record video status conference with the parties to discuss

the motion on August 18, 2020.

      For the reasons explained during the status conference, to the extent that Ford

seeks dismissal based upon a lack of subject-matter jurisdiction, its motion is

DENIED. To the extent that Ford seeks a stay under the Federal Arbitration Act,

that portion of the motion is TAKEN UNDER ADVISEMENT.
Case 2:16-cv-13655-MFL-EAS ECF No. 60 filed 08/18/20       PageID.1345    Page 2 of 2




      In addition, the parties shall submit supplemental briefs as described on the

record during the status conference. Ford shall file its supplemental brief by no

later than September 4, 2020. Plaintiff Arabian Motors Group, W.L.L. shall file

its supplemental brief by no later than September 25, 2020.

      IT IS SO ORDERED.

                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: August 18, 2020


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on August 18, 2020, by electronic means and/or ordinary
mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9764
